Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is a response to the applicant amendment and remarks filed January 5th, 2022.
Claims 19-36 are pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 21, 22, 24, 25, 27, 28, 30, 31, 33, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chen et al. US 10,127,338 B2 (“Chen”).
As to claim 19, Chen discloses a method for enforcing design rules in a circuit layout, comprising: 
providing a circuit schematic for an integrated circuit to a circuit simulator, wherein the circuit layout is derived from the circuit schematic (Figure 2 or Column 7 Lines 12-24 – e.g., “a schematic design of an integrated circuit is generated” and used for Lines 53-62 – e.g., “pre-layout simulation”); 
using the circuit simulator to simulate the circuit schematic and generate simulated electrical parameters for the integrated circuit (Figure 2 or Column 7 Lines 53-62 – e.g., “pre-layout simulation”, including obtaining “current and voltage information”, later used to determine design rules or constraints); and 
performing physical verification of the circuit layout, using the simulated electrical parameters during physical verification to select physical design rules for the circuit layout (Figure 2 or Column 8 Lines 11-23 – “layout constraint” or “RC constraint” and 23-54 – “DRC”, “LVS”, or “design specification check”, using design rules or constraints according to the current and voltage information).  The examiner notes that the iterative process illustrated in Figure 2 and described in in columns 7 and 8 may be considered to be “during physical verification” because during this phase of circuit design, physical design rules are being checked and changes to the design may be implemented in order to improve the design.  Chen discloses the selection of design rules, e.g., extraction of current and voltage information as cited above, and the iterative creation of layout constraints and layout simulations (Column 7 Line 53-Column 8 Line 54).  The extracted electrical parameters are used to select physical design rules such as RC constraints, which are used along with other design rules during verification.  
As to claim 21, Chen discloses the method of claim 19.  Chen further discloses wherein the simulated electrical parameters comprise one of a simulated voltage 
As to claim 22, Chen discloses the method of claim 21.  Chen further discloses wherein enforcing the physical design rules comprises enforcing the physical design rules for each of the at least two nets relative to each of the other of the at least two nets (Column 7 Line 60-Column 8 Line 42 – e.g., RC constraints or parasitic resistance and capacitance analysis both look at joint properties of multiple nets of the design).
As to claim 24, Chen discloses the method of claim 19.  Chen further discloses generating a physical circuit layout based on the simulated electrical parameters (Figure 2 or Column 2 Lines 5-35 – e.g., iterations of simulation and layout creation).
Claims 25, 27, 28, 30, 31, 33, 34, and 36 recite elements similar to claims 19, 21, 22, and 24, and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 19, 25, or 31 above, and further in view of Donnelly US 2015/0286772 A1 (“Donnelly”).
As to claim 20, Chen discloses the method of claim 19.  Chen further discloses back annotating and recording the simulated electrical parameters to the circuit schematic (disclosed by Donnelly, see below); and extracting the simulated electrical parameters from the circuit schematic for using the simulated electrical parameters to 
Claims 26 and 32 recite elements similar to claim 20, and are rejected for the same reasons.
Claims 23, 29, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 22, 28, or 34 above, and further in view of Huang et al. US 2014/0007031 A1 (“Huang”).
As to claim 23, Chen discloses the method of claim 22.  Chen teaches design analysis, including design rules checks and RC constraints.  Chen does not explicitly disclose the additional elements of claim 6.  However, the missing elements are well known in the art because while teaching design rules for a semiconductor, Huang discloses that spacing requirements may be dependent on expected or predicted 
Claims 29 and 35 recite elements similar to claim 23, and are rejected for the same reasons.
Response to Amendment and Arguments
Applicant’s amendment and remarks filed 1/5/22 have been considered.  After consideration of the amendment and arguments, the examiner has found that the prior art Chen still discloses the elements of the amended claims.  Therefore, the previous rejections have been updated in response to the amendment above, with additional explanation below.
As to claim 19, and similar language in claims 25 and 31, the applicant argued that Chen does not disclose using simulated electrical parameters during physical verification to select physical design rules for the circuit layout.  The examiner responds that the entire iterative process illustrated in Figure 2 and described in in columns 7 and 8 may be considered to be “during physical verification” because during this phase of circuit design, physical design rules are being checked and changes to the design may .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851